Citation Nr: 0738143	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1963 to February 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of July 2002 and January 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the appellant withdrew his request for a 
hearing.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2007).

Since the issuance of the supplemental statement of the case 
in September 2004, VA has received additional evidence from 
the appellant.  The evidence consists of medical reports and 
statements from the veteran.  This additional evidence is 
essentially duplicative of evidence already of record or not 
relevant to the issues on appeal.  As such, it is not 
relevant to the issues on appeal and thus, not pertinent.  
38 C.F.R. § 20.1304 (2006).  Therefore, the Board will 
proceed to adjudicate the claims, irrespective of this 
additional evidence and when it was received.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that any claimed in-
service stressors occurred to support the diagnosis of post-
traumatic stress disorder related to the veteran's 
experiences in service. 

2.  Residuals of a knee injury were not affirmatively shown 
to have been present during service, a bilateral knee 
disability is unrelated to service on the basis of continuity 
of symptomatology, and a bilateral knee disability is 
otherwise unrelated to an injury, disease, or event of 
service origin.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007) 38 C.F.R. §§ 3.303(a), 3.304(f) (2007).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(22), 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated 
in April 2002 and May 2003.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease or event in service, causing injury 
or disease, or an injury, or a disease was made worse during 
service; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
With respect to the claim of service connection for post-
traumatic stress disorder, the veteran was informed that he 
should provide a complete detailed description of any in-
service traumatic event that produced post-traumatic stress 
disorder to include the names of those involved, dates, and 
places during which the incidents occurred.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims, and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that notice of the degree of disability 
assignable was not provided, as the claims are denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The service medical records are 
associated with the claims file.  VA records and non-VA 
records have been obtained.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Factual Background

Service personnel records show that the veteran served in 
Korea from January 1964 to February 1965, as a general 
warehouseman, with subsequent duty assignment as a stock 
checker.  There are no decorations, medals, citations, or 
badges indicative of combat. 

The service medical records disclose that in May 1963 and 
June 1963, the veteran complained of pain in the knees.  The 
clinician suspected, with a question mark, a stress fracture 
of the right tibia.  X-rays were negative.  Upon separation 
from service, the veteran gave a history swollen and painful 
joints.  The musculoskeletal evaluation was normal.  

The service medical records, including the report of 
examination prior to separation from service, contain no 
complaint, finding, or history of a psychiatric illness.  

After service, a private physician noted a history of stress 
fractures of both knees while in the military, with ongoing 
pain ever since the injuries.  The physician provided a 
diagnosis of post-traumatic osteoarthritis of the right knee, 
secondary to a stress fracture while in the military in the 
early 60s.    

In an April 2003 statement, the veteran indicated that while 
he was stationed in Houston, Texas, he worked in the Brook 
Army Medical Center, from July 1963 to December 1963, and he 
was exposed to severely burned victims.  The veteran also 
stated that while stationed in Korea from January 1964 to 
February 1965, he watched training films that showed 
different wounds.  

A May 2003 VA medical report shows that the veteran reported 
being exposed to dead bodies while stationed in Korea.  

The veteran underwent an orthopedic VA examination in 
September 2003.  He reported injuring both knees in service 
during basic training.  The examiner noted that the veteran 
had satisfactorily recovered from an apparent in-service knee 
injury.  On physical examination, the examiner noted very 
little abnormalities in the knees, except for possibly some 
chondromalacic changes of the patella.  Following a review of 
the veteran's case file, to include the service medical 
records, the examiner opined that the veteran's bilateral 
knee condition was not related to any injury in service.  The 
examiner based his finding on the fact that service medical 
records, to include x-rays film, did not document a stress 
fracture of the knee joints, which would result in arthritic 
changes of the joints.  The examiner further stated that even 
if the veteran had suffered a stress fracture of the knee 
joint, it did not involve the articular surface of the knee, 
or if it did then it did not cause any displacement and it 
healed primarily leaving the knee joint in an anatomical 
condition.  Therefore, any current arthritic changes that 
might be present, were not due to an in-service injury, but 
rather to aging.  

A December 2003 VA clinical note shows complaints of 
intermittent right knee pain since 1963.  

A private medical report in March 2004, provided a diagnosis 
of post-traumatic stress disorder.  As stressors, the veteran 
reported being harassed by a fellow recruit during training; 
being exposed to burned patients while working at the Brook 
Army Medical Center, which was primarily a burned victim's 
medical center; seeing a dead girl in Korea, whose body was 
left on the road and was continually being stepped over by 
other people; and witnessing babies' thrown into the ocean 
and washing up on the shore.  

On VA post-traumatic stress disorder examination in May 2004, 
the veteran reported being burned on the soles of his feet as 
a 5 year old child while walking on leaves that had ashes on 
them.  He related this experience as a pre-traumatic event 
which was rekindled when he was exposed to burned victims 
while on active duty at Brook Army Medical Center.  The 
examiner found that this in-service stressor, as related by 
the veteran, appeared to have caused some very mild 
symptomatology, which marginally appeared to meet the 
criteria for post-traumatic stress disorder.  The examiner 
noted that this was a traumatic event for this particular 
individual, although it was not life-threatening.  

In a statement received in July 2004, and in subsequent 
statements, the veteran reiterated that while in service, 
when assigned to work at the Brook Army Medical Center, his 
duties were to deliver surgical supplies to various wards of 
the hospital, to include the burned victims' unit ward, and 
that he was exposed to patients with burn injuries.  He 
stated that this was traumatizing because he burned his feet 
as a child, thus he was a burn victim himself.  He also 
related the smell of burning flesh as traumatizing.  The 
veteran also stated that that he witnessed a small child 
being thrown from a railroad crossing and being hit by a 
vehicle.  He reported seeing babies thrown into the sea while 
in Korea, and a dead girl on a sidewalk.  The veteran could 
not recall any names of other individuals who witnessed the 
alleged stressor incidents.  

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service, which includes active duty for training.  38 
U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more and the post-service 
development of a presumptive disease such as arthritis to a 
degree of 10 percent within one year from the date of 
termination of such service establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

On the record, there is a diagnosis of post-traumatic stress 
disorder by a VA health-care provider sufficient to establish 
the current disability of post-traumatic stress disorder.

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element required in order for 
service connection for post-traumatic stress disorder to be 
awarded.  There must be evidence establishing the occurrence 
of the in-service stressor and medical evidence to link the 
stressor to the current diagnosis. 

On the issue of the occurrence of an in-service stressor to 
support the diagnosis of post-traumatic stress disorder, the 
evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The veteran contends that he now suffers from post-traumatic 
stress disorder and that such a disorder has been caused by 
his service.  Specifically, the veteran identified six in-
service stressor events: 1) being exposed to burned victims 
while working at Brook Army Medical Center in Houston, Texas; 
2) seeing the body of a girl on the sidewalk while stationed 
in Korea; 3) watching training films that showed different 
wounds; 4) witnessing babies thrown into the ocean in Korea; 
5) being harassed by a fellow recruit during training, and; 
6) seeing a small child being thrown from a railroad crossing 
and being hit by a vehicle.

The service records do not show that the veteran was awarded 
a personal or unit valor award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation, or a Combat Infantryman Badge.  As the service 
records do not include a combat citation or other evidence 
that the veteran engaged in combat, and as there is no 
evidence from any source that the veteran actually engaged in 
combat, the Board concludes that the veteran did not engage 
in combat and his statements alone are insufficient to 
establish the occurrence of an in-service stressor.  The 
veteran does not contend otherwise.  Thus, as the veteran did 
not engage in combat, credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet.App. 389, 395-96 (1996).

As the veteran did not engage in combat, the record must 
contain other credible evidence that the claimed in-stressor 
or stressors occurred.  Although the record does document a 
diagnosis of post-traumatic stress disorder, a medical 
opinion diagnosing post-traumatic stress disorder, as here, 
does not suffice to verify the occurrence of the claimed in-
service stressor or stressors.  Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (Credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).

The veteran's description of the stressor incidents is much 
too vague to enable corroboration.  The veteran did not 
provide specific details as to when or where the claimed 
events occurred, he did not report any injuries to his person 
as a result of these events, and he did not name any military 
personnel who were involved in these events.  The only 
evidence of record which indicates that any of the veteran's 
reported in-service stressors occurred is his own 
allegations. 

As the diagnosis of post-traumatic stress disorder is 
predicated on an in-service stressor or stressors, and as 
there is no credible supporting evidence that the claimed in-
service stressor or stressors occurred, the Board rejects the 
current diagnosis of post-traumatic stress disorder to the 
extent that it relates to the veteran's experiences in 
service.  For the above reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Bilateral Knee Disability

The veteran contends that his current right and left knee 
problems are the result of in-service injuries.  

The service medical records do not document a right or left 
knee injury or any knee abnormality.  The veteran did 
complain of pain in the knees during service, and a clinician 
suspected a stress fracture of the right tibia, but there was 
no finding or complaint or history that either the right or 
left knee joints were involved, and x-rays taken at the time 
were negative.  Upon separation from service, the veteran 
gave a history swollen and painful joints, but the 
musculoskeletal evaluation was normal.  

Although bilateral knee pain was noted during service, the 
service medical records lack the combination of 
manifestations sufficient to identify any bilateral knee  
abnormality to include post-traumatic arthritis of the right 
knee, and sufficient observation to establish chronicity in 
service as distinguished from merely isolated findings.  As 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, bilateral knee pain and osteoarthritis of the 
right knee was first documented in 2003, almost 38 years 
after discharge from service, and well beyond the one-year 
period for presumptive service connection for arthritis under 
38 C.F.R. §§ 3.307 and 3.309.  Also, the absence of 
documented complaints of right or left knee problems from 
1963 to 2003 weighs against the claim that a bilateral knee 
disability, first documented in 2003, is related to service.  
38 C.F.R. § 3.303(b); Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the medical evidence consists of one private doctor's 
opinion, which favors the claim, and one VA physician's 
opinion, which weighs against the claim.

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The doctor, who expressed the favorable opinion, that is, 
that the veteran suffered from bilateral knee pain and post-
traumatic osteoarthritis of the right knee as due to a stress 
fractures of both knees while in the military, did not have 
access to the veteran's file.  

By contrast, the VA examiner reported that he had reviewed 
the veteran's file and after the review of the record, the VA 
examiner expressed the opinion that the veteran apparently 
injured his knee in service, but he had satisfactorily 
recovered, and that any current bilateral knee condition was 
not related to any injury in service.  The examiner based his 
finding on the fact that service medical records, to include 
x-rays film, did not document a stress fracture of the knee 
joints, which would result in arthritic changes of the joint.  
The examiner further stated that even if the veteran had 
suffered a stress fracture it did not involve the articular 
surface of the knee, or if it did, then it did  not cause any 
displacement and it healed primarily, leaving the knee joint 
in an anatomical condition.  Therefore, any arthritic changes 
that might be present, were not due to an in-service injury, 
but rather to aging.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the claim 
was based on a review of the entire record and contained a 
rationale for the opinion, which was consistent with the 
facts in the record, the Board finds that the opinion of the 
VA examiner, which opposes rather than supports the claim, 
more probative of the question of whether the current 
bilateral knee disability, first documented 38 years after 
discharge from service, is related to an injury to the knee 
or knees, bilaterally, and the opinion outweighs the 
favorable opinion.  

As for the veteran's statements relating a bilateral knee 
disability to an injury during active duty, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements are not 
competent evidence on the question of medical causation, that 
is, the relationship between a bilateral knee disability and 
service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for a bilateral knee 
disability for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


